UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 9, 2007 (October 31, 2007) LOJACK CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 001-8439 04-2664794 (Commission File Number) (IRS Employer Identification No.) 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts 02090 (Address of Principal Executive Offices) (Zip Code) 781-251-4700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 31, 2007, LoJack Corporation, or the Company, issued a press release setting forth the Company’s results of operations and financial condition for the third quarter ended September 30, 2007 and filed a Current Report on Form 8-K.Subsequent to issuing the press release previously filed as Exhibit 99.1 to the Current Report on Form 8-K, the Company determined that certain adjustments were required to accurately report its revenue and cost of goods sold.The net effect of these changes was to reduce net income by $297,000, or $.01 and $.02 per fully diluted share for the three and nine month periods ended September 30, 2007.This Amended Current Report on Form 8-K/A is being furnished to reflect these changes. The information in this Form 8-K/A shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits (d) Exhibits. 99.1 Press Release, dated October 31, 2007 (previously filed). 99.2 Revised Unaudited Condensed Balance Sheet for the period ended September 30, 2007 and Unaudited Condensed Income Statement for the three and nine months ended September 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOJACK CORPORATION (Registrant) By: /s/ Thomas A. Wooters Thomas A. Wooters Executive Vice President and General Counsel Date:November 9, 2007
